78 Mich. App. 287 (1977)
259 N.W.2d 462
ST. CLAIR-MACOMB CONSUMERS COOPERATIVE, INC.
v.
DEPARTMENT OF TREASURY, CORPORATION FRANCHISE FEE DIVISION
Docket No. 77-111.
Michigan Court of Appeals.
Decided September 8, 1977.
Dickinson, Wright, McKean, Cudlip & Moon (by Peter S. Sheldon), for plaintiff.
*288 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Richard R. Roesch and Charles E. Liken, Assistants Attorney General, for defendant.
Before: D.F. WALSH, P.J., and QUINN and H.D. STAIR,[*] JJ.
PER CURIAM.
Defendant appeals. Plaintiff recovered judgment against defendant in the Court of Claims. The judgment represented the full amount of a deficiency in franchise fees for the years 1967-1972 paid by plaintiff following a field audit and a redetermination, which confirmed the field audit. The deficiency arose from a finding that plaintiff was a profit rather than a non-profit corporation, but the parties have stipulated that the profit or non-profit status of plaintiff is irrelevant to a determination of this cause. The parties agree that the sole issue is whether plaintiff is entitled to a refund of the $16,274.67 sum paid by it on October 23, 1973, after its Michigan annual reports for the years covered by those payments had been filed and accepted by the division.
On the basis of Clark Equipment Co v Department of Treasury, Revenue Division, 394 Mich. 396; 230 NW2d 548 (1975), the Court of Claims held that the deficiency in franchise fees was invalid and under MCLA 450.310; MSA 21.210(1), plaintiff was entitled to recover.
The stipulated facts and the authorities relied on by the Court of Claims fully support its judgment.
Affirmed but without costs since a public question is involved.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.